Title: To George Washington from Thomas Waggener, 30 April 1758
From: Waggener, Thomas
To: Washington, George



Sir
Fort Hopewell Aprill 30th 1758.

I should have comply’d with your orders in Sending an officer or two Recruiting, but it’s Imposible to do It without leaveing some of the Forts without an officer, There’s Not two at any place but this & Capt. McKenzies. I recd a Letter From Mr Boyd who inform’d me, it was yr orders for an officer From Each company to come Down for the pay, which accordingly I have sent. Capt. McKenzie Petision’d to go him self and Settle his Pay Roll’s with Mr Boyd, As Mr Gist is but Just Returnd with the Indianes, & very much Fatigued, the Particulars Of his Discovery’s you’ll be inform’d of by Capt. McKenzie.
Your Recruiting o⟨rders⟩ shall be Punktually Obey’d. But beleive few, or no⟨ne wi⟩ll Inlist on the Branch, as they Say they are doing their ⟨mutilated⟩ the same service, as if Inlisted, As for the charges against Lt Steenbergen, the Officers that Come Down will give them in to you. I am Sir Your most Obedt Humble Servt

Thos Waggener

